740 So. 2d 82 (1999)
Claudia P. LEWIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 99-1343.
District Court of Appeal of Florida, Third District.
July 14, 1999.
Claudia P. Lewis, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before NESBITT, SHEVIN and SORONDO, JJ.
PER CURIAM.
Pursuant to the state's proper confession of error, we reverse the order denying defendant's Florida Rule of Criminal Procedure 3.850 motion asserting double jeopardy violations in her convictions. Battery convictions violate double jeopardy when defendant is also charged with and convicted of burglary with a battery, and the battery is the same in both charges. See Crawford v. State, 662 So. 2d 1016 (Fla. 5th DCA 1995); Febles v. State, 654 So. 2d 615 (Fla. 3d DCA 1995); Watson v. State, 646 So. 2d 288 (Fla. 2d DCA 1994); Slater v. State, 543 So. 2d 424 (Fla. 5th DCA 1989); Bradley v. State, 540 So. 2d 185 (Fla. 5th DCA 1989). Defendant's convictions and sentences on counts 3, 5, and 6 are hereby vacated. This cause is remanded for resentencing.
The order denying relief is affirmed on all other grounds.
Affirmed in part; reversed in part; and remanded for resentencing.